PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Khov, et al.
Application No. 17/228,438
Filed:  April 12, 2021
Attorney Docket Number: 
6206_0002001US
:
:    
:   ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On March 17, 2022, a “Notice Requiring Excess Claims Fees” requiring $880.00 in excess claim fees was mailed, setting a shortened period for reply of two months from its mailing date. Extensions of time under 37 CFR 1.136 were available. A Notice of Abandonment was mailed on August 2, 2022, wherein the examiner indicated that the subject application is abandoned because no response to the “Notice Requiring Excess Claims Fees” had been received.

The application file

The record demonstrates that the amount of $880.00 in excess claim fees was received on March 17, 2022. 

Analysis and conclusion

The application should not be held abandoned in view of the payment of $880.00 in excess claim fees received on March 17, 2022. Therefore, the application should not be held abandoned. 

In view of the foregoing, the holding of abandonment is WITHDRAWN, sua sponte. The Notice of Abandonment mailed on August 2, 2022, is vacated.

The application is referred to Technology Center Art Unit 2421 for further processing.
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-2400.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET